DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.

Drawings
The drawings are objected to because the replacement drawings submitted on 2/11/22 include reference numerals that are blurry or difficult to discern. Applicant’s request for approval is noted--it appears that the proposed drawing changes would overcome the drawing objections set forth in the Office Action dated 4/19/22, but the drawings currently submitted are unclear, as some reference numerals are indiscernible. A copy of Figure 2 (submitted 2/11/22) is provided below with annotations pointing to the blurry or unclear reference numerals Applicant is advised that it appears that the replacement drawings would be acceptable if the clarity issues are corrected. Applicant is also advised that the replacement drawings should not use red coloring to indicate the newly added reference character, as that appears to have contributed to the clarity issues. The replacement drawings should use black and white lines/reference numerals. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    732
    522
    media_image1.png
    Greyscale


Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites both “[first/second/third] insert frame member” and “[first/second/third] frame member”. It is clearly understood that the recitations of “insert frame member” and “frame member” refer to the same element, but these limitations should be amended to consistently reference the elements using the same terms--a recommended correction is to recite --a [first/second/third] insert frame member-- as appropriate. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “an unitary entry door” in paragraph ‘b’. There is not sufficient support in the original disclosure for this limitation. The material composition of the door is not explicitly discussed in the specification. Page 1 discloses that storm doors may be made of aluminum, wood, or vinyl, and further states “The entry door, is typically more substantial”. This disclosure does not support a limitation reciting a unitary construction or composition, and the word “unitary” is not used in the specification. The specification is otherwise silent as to the composition of the entry door. The drawings cannot be relied upon to support the limitation reciting “an unitary entry door”, as there is no way to sufficiently depict such a construction without a corresponding disclosure in the specification. In the response filed 9/19/22, Applicant has not pointed to specific support for this limitation.
Claim 6 is rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(a).

Specification
The amendment filed 9/19/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an entry door” in line 1 and later recites “an entry door” in line 2 and “an unitary entry door” in line 4. It is unclear if multiple doors are intended to be positively recited. If multiple doors are intended to be introduced, then subsequent recitations of “said entry door” are unclear as to which entry door is being referenced.
Claim 5 also recites “an insert” in line 6 and later recites “separate insert” in line 8. Claim 5 also recites “an insert opening” in line 5 and later recites “an insert opening” in line 12. It is unclear if multiple inserts and insert openings are being introduced, or if only one insert and insert opening are required. If multiple inserts/openings are required, the recitations of “said insert” and “said insert opening” are unclear as to which insert/opening is being referenced. The recitation of “separate insert” also lacks a preceding article, which renders the claim unclear as to whether or not a new insert is being introduced. It is noted that if the limitation were to instead recite “said separate insert”, such claim language would be objected to as being inconsistent with the previous recitation of “an insert” (rather than “a separate insert”).
A similar issue is present in claim 5 with the recitation of “a structure” in line 1 and again in line 2. it is unclear if the multiple recitations of “a structure” are introductions of different structures, or if only one structure is required. If multiple structures are required, the later recitations of “said structure” in the claim are unclear as to which structure is being referenced. If only one structure is required, then it is unclear if the structure is positively required, as the recitation in line 1 is clearly an intended use or functional recitation while the recitation in lines 3-4 can be interpreted as a positive recitation of the structure. Furthermore, it is unclear if the framed opening of the structure is positively required. The use of the recitation “An entry door” in the preamble suggests that the claimed invention is directed to an entry door specifically, and does not positively require the structure and framed opening. For the purposes of this Office Action, it is presumed that claim 5 does not positively require the structure or frame opening, but rather only requires that the entry door be usable with a structure and framed opening in the claimed manner.
Claim 5 recites “said second glass panel” in line 28. There is insufficient antecedent basis for this limitation, as the second panel is not previously introduced as being formed from glass. It is also unclear if this limitation positively requires that the second panel be formed from glass.
Claim 7 recites “an outwardly opening exterior entry door” in line 1 and later recites “an entry door” in line 30. Claim 7 also recites “An insert” in line 1 and again in line 3, and “an insert opening” in lines 12-13 and again in line 15. It is unclear if multiple entry doors, inserts, and insert openings are intended to be introduced, and if so, which elements are being referenced with subsequent recitations of “said entry door”, “said insert”, and “said insert opening”.
Claim 9 recites “said top rail of said first insert frame member is engaged to said top rail of said entry door”. The top rail of the entry door is not positively recited in claim 7 (upon which claim 9 depends), as said claim is directed to an insert for use with an outwardly opening exterior entry door. This limitation requires only that the insert be usable with an entry door having the claimed structure. The limitation in claim 9 positively recites a connection to the top rail, which renders the scope of the claim indefinite. Is the entry door positively required in claim 9? Is only the top rail positively required?
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). The claims are replete with examples of indefinite claim language (e.g. introducing multiple elements). The entirety of the claims must be reviewed and amended as appropriate to ensure that similar errors are not present. All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Allen (U.S. Patent Application Publication No. 2010/0229468) or, in the alternative, under 35 U.S.C. 103 as obvious over Allen in view of Herbst (U.S. Patent No. 5,901,768), or Allen in view of Masonite (NPL document: Masonite 2009 Steel and Fiberglass Entry Door Catalog, provided with the Office Action dated 10/1/21).
Regarding claim 5, Allen discloses an entry door (711b) for use on an exterior of a structure, comprising:
a. a structure defining a framed opening for receipt of an entry door (711b) by which to gain entry to an interior of a structure (as noted in the rejection under 35 U.S.C. 112(b) above, the structure and the framed opening are not positively recited; since the door of Allen is capable of being received in a framed opening in a structure, as would readily be recognized by one of ordinary skill in the art, it meets the requirements of the intended use limitation);
b. an unitary entry door (711b; the solid core construction described in paragraph 0134 reads on the term “unitary” given a broadest reasonable interpretation; “unitary” is defined as “Of or relating to a unit” or “having the nature of a unit; whole”, per https://www.thefreedictionary.com/unitary; the door of Allen at least has the nature of a unit by virtue of the integral connection between the components of the door) for receipt within said framed opening defined in said structure, said entry door including portions defining an insert opening (between the channels 717b, 719b; occupied by the window members) [FIG. 15B] for receipt of an insert (insert frame attached to the door frame at each of the door frame members 718b, 718b, 720b, and 721b), said insert opening being defined by a top rail (720b), a bottom rail (721b), a hanging stile (718b) and a latch stile (718b, on the opposing side) of said entry door; and
c. a separate insert (insert frame attached to the door frame at each of the door frame members 718b, 718b, 720b, and 721b) for retention within said insert opening defined in said entry door [FIGS. 15b, 16b, 17b], said insert including a pair of insert frame members (retaining frame members provided on the door assembly that connects to the door frame elements, shown at least in Figure 16b; see annotated drawing below) that each include a top rail, a bottom rail, and opposing side rails that respectively engage said entry exterior door top rail, bottom rail, hanging stile and latch stile (each of the top, bottom, and side rails of the insert frame members are shown in Figures 15b, 16b, 17b, and 18b, corresponding to the members indicated in the annotated drawing below), so as to integrally retain said insert within said entry door, said insert defining an insert opening (space between the channels 717b, 719b; occupied by the window members) [FIG. 15b] and further including:
a first panel (715b) retained within a portion of said insert opening between said pair of insert frame members [FIGS. 15b, 16b, 17b] to preclude the passage of ambient air from the exterior of the structure to the interior of the structure through said insert opening (paragraph 0134),
a second panel (714b) movably retained within a second passageway defined between said pair of insert frame members to selectively block a portion of said insert opening and allow the passage of ambient air from the exterior of the structure to the interior of the structure (air is allowed to pass through the screen 726b; paragraphs 0007, 0134-0136) and
a retractable screen assembly (723b) including a screen (726b) selectively retained within said insert, said screen being interconnected with said second panel such that movement of said second panel extends said screen across said insert opening (paragraph 0136),
whereby, even when said entry door is closed within said framed opening defined in said structure, said second glass panel may be selectively moved so as to extend said screen across said insert opening such that ambient air may pass through said insert opening and into said structure even when said entry door is closed (paragraphs 0134-0136).

    PNG
    media_image2.png
    372
    713
    media_image2.png
    Greyscale

NOTE: The limitations “entry door” and “for use on an exterior of a structure” are functional recitations that only require that the prior art structure be capable of performing the claimed function. The door of Allen is capable of being installed as an entry door on an exterior of a structure--therefore, the limitation is met. The limitation “entry door”, given a broadest reasonable interpretation and absent a special definition from the Applicant, is understood in the context of the art to be the sole or primary door installed at an entrance to a structure. Allen does not disclose any requirement or configuration in which the door must be installed as a secondary door over a primary door. The door of Allen is fully capable of being installed as the only door at the entrance to a structure, which reads on the broadest reasonable interpretation of the term “entry door” set forth above. Applicant has not set forth a special definition nor sufficiently described the structure that is required by the term “entry door” that is not met by the door of Allen.
Regarding claim 6, Allen discloses that the door and integrally retained insert open outwardly in unison away from the structure (the limitation “open outwardly” is a recitation of intended use; since the door of Allen is capable of being opened outwardly, it meets the requirements of the limitation; see MPEP 2173.05(g); Allen further discloses that the door and insert move together as a unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application Publication No. 2010/0229468) in view of Herbst (U.S. Patent No. 5,901,768).
Regarding claims 5 and 6, as described in the rejection above, Allen discloses all of the structural elements of the claimed invention. If it were to be held that Allen does not inherently disclose the required structure to be used as an entry door for use on an exterior of a structure, that the term “entry door” carries structural requirements not met by Allen, or that the structure and framed opening are positively required, Herbst nonetheless discloses an entry door for use on an exterior of a structure (column 1, line 66-column 2, line 33 describe the door as a primary door, which is equivalent to the claimed “entry door”; Figure 1 further depicts the door in an installed configuration on a structure as an exterior entry door) comprising a structure defining a framed opening for receipt of an entry door by which to gain entry to the interior of the structure (the structure and framed opening are shown in at least Figure 1) having an insert (30, 31, 38, 39) [FIGS. 2, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert assembly of Allen on an exterior entry door, as taught by Herbst, in order to provide the rapidly deployable window and screen insert on a primary door, which would allow for easy switching between ventilating and insulating or weather protecting configurations. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution (replacing the insert of Herbst with the insert taught by Allen) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application Publication No. 2010/0229468) in view of Masonite (NPL document: Masonite 2009 Steel and Fiberglass Entry Door Catalog, provided with the Office Action dated 10/1/21).
Regarding claims 5 and 6, as described in the rejection above, Allen discloses all of the structural elements of the claimed invention. If it were to be held that Allen does not inherently disclose the required structure to be used as an entry door for use on an exterior of a structure, that the term “entry door” carries structural requirements not met by Allen, or that the structure and framed opening are positively required, Masonite nonetheless discloses an entry door for use on an exterior of a structure (page 1 lists the title of the catalog as “entry doors” and the entirety of the NPL document is directed to different styles of exterior entry doors as shown in the images throughout the catalog) comprising a structure defining a framed opening for receipt of an entry door by which to gain entry to the interior of the structure (an example of the structure and framed opening are shown in the images throughout the catalog, and described on at least page 78) having an insert (page 74 discloses “Venting Inserts” that are usable in the entry doors).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert assembly of Allen on an exterior entry door, as taught by Masonite, in order to provide the rapidly deployable window and screen insert on a primary door, which would allow for easy switching between ventilating and insulating or weather protecting configurations. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution (replacing the insert of Masonite with the insert taught by Allen) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application Publication No. 2010/0229468) in view of Kenkel (U.S. Patent No. 6,192,631).
Regarding claim 7, Allen discloses an insert (711b) for use with an outwardly opening exterior entry door swingably mounted upon a building (the recitation “for use with an outwardly opening exterior entry door swingably mounted upon a building” constitutes an intended use limitation and does not positively require the entry door, outward opening, exterior use, or the building itself; since the insert of Allen is capable of being used in such a door, it meets the requirements of the limitation), said entry door including a top rail (720b), a bottom rail (721b) and opposing stiles (718b, 718b) that define an opening for receipt of an insert [FIG. 15b], the insert comprising:
a. an insert structure including:
a first insert frame member having a top rail, a bottom rail, a side rail, and an opposing side rail (the first insert frame is shown in the annotated drawing above; each of the top, bottom, and side rails are shown in Figure 15b at the corresponding rail members of the door);
a second insert frame member having a top rail, a bottom rail, a side rail and an opposing side rail (the second insert frame is shown in the annotated drawing above; each of the top, bottom, and side rails are shown in Figure 15b at the corresponding rail members of the door);
an insert opening [FIG. 15b] defining a first passageway and a second passageway (717b, 719b), said first and second insert members having a thickness and height defining an insert opening [FIGS. 15b, 16b, 17b, 18b];
a first glass panel (715b) of lesser thickness and height than said first insert frame member and said second insert frame member (as shown in Figure 15b, the first panel has a lesser height than the insert frame members, and as shown in Figure 16b, the first panel also has a lesser thickness than the combined thickness of the insert frame members; it is noted that there is not sufficient support for a limitation explicitly requiring that the glass panel have a lesser thickness than individual ones of the first, second, or third frame members), said first glass panel being positioned within said first passageway in a weatherproof manner within said insert opening (weatherproofing is provided at least via the weather strip material disclosed in paragraphs 0141 and 0150);
a second glass panel (714b) of lesser thickness and height than said first insert frame member and said second insert frame member (as shown in Figures 15b and 17b, the second panel has a lesser height and thickness than the combined height and thickness of the insert frame members), said second glass panel being movably positioned within said second passageway (paragraphs 0133-0134) in a weatherproof manner within said insert opening (weatherproofing is provided at least via the weather strip material disclosed in paragraphs 0141 and 0150); and
a retractable screen assembly (723b) including a screen (726b) being of lesser thickness than said first insert frame member and said second insert frame member (as shown in Figure 18b, the screen has a lesser thickness than said inset frame members), said screen being connected to said second glass panel in such a manner as to be selectively extended across said insert opening (paragraphs 0134-0136) [FIG. 15b],
whereby said insert structure may be retained within an entry door in a weatherproof manner about all sides of said first glass panel and said second glass panel (paragraphs 0141, 0150) and movement of said second glass panel within said second passageway selectively extends said screen across said insert opening so that ambient air may pass through said insert opening into the building (air may pass through the screen 726b; paragraphs 0007, 0134-0136).
Allen does not disclose a third insert frame member.
Nonetheless, Kenkel discloses an insert for use with a door comprising a third insert frame member (inner frame formed by 32, 34, and 38) intermediate of respective first (20) and second (26) insert frame members [FIGS. 2, 3, 4, 6, 7], said third insert frame member being matingly connected to said first and second insert frame members (at 30, 28) to define an insert opening and two passageways, said first, second and third insert frame members having a thickness and height and defining an insert opening [FIGS. 2, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Allen to include the third frame member taught by Kenkel, in order to enable the use of different materials for the different frame members, so as to allow for more durable materials on the exterior and more suitable materials for the pane movements on the passageways.
Regarding claim 8, Allen discloses that said retractable screen assembly comprises a roller screen (726b, 724b) [FIG. 18b] wherein, when said roller screen is fully retracted onto said roller, said roller screen defines a thickness that is less than the thickness of said insert (as shown in Figure 18b, the roller screen is fully positioned within the housing defined by the insert, thus defining a lesser thickness).
Regarding claim 9, Allen discloses that said top rail of said first insert frame member is engaged to said top rail of said entry door [FIG. 18b] and said top rail of said second frame member is engaged to said top rail of said entry door [FIG. 18b] by fasteners (the clip connection between the first and second frame members shown in at least Figure 16b reads on a fastener--it is noted that the limitation does not explicitly require separate fasteners or a specific type of fastener) and include weather stripping (paragraphs 0141, 0150) such that said entry door is able to withstand severe weather conditions by resisting the intrusion of water and wind between said insert and said door (the use of weather strip material described in paragraphs 0141 and 0150, as well as the use of solid core wooden and metal door frame components described in paragraph 0134 is considered to inherently render the door of Allen capable of withstanding severe weather conditions and resisting the intrusion of water and wind between said insert and said door, based on the structural requirements of the limitation read in light of the specification).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application Publication No. 2010/0229468) in view of Kenkel (U.S. Patent No. 6,192,631) and Herbst (U.S. Patent No. 5,901,768).
Regarding claims 7-9, as described in the rejection above, Allen, as modified by Kenkel, discloses all of the structural elements of the claimed invention. If it were to be held that Allen, as modified by Kenkel, does not inherently disclose the required structure to be used as an outwardly opening exterior entry door, or that the term “entry door” carries structural requirements not met by Allen, as modified by Kenkel, Herbst nonetheless discloses an outwardly opening exterior entry door (at least Figures 1 and 4 depict the door and the hinge configuration that results in an outward opening direction; column 1, line 66-column 2, line 33 describes the door as a primary door, which is equivalent to the claimed “entry door”) having an insert (30, 31, 38, 39) [FIGS. 2, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert assembly of Allen, as modified by Kenkel, on an outwardly opening exterior entry door, as taught by Herbst, in order to provide the rapidly deployable window and screen insert on a primary door, which would allow for easy switching between ventilating and insulating or weather protecting configurations. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution (replacing the insert of Herbst with the insert taught by Allen/Kenkel) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application Publication No. 2010/0229468) in view of Masonite (NPL document: Masonite 2009 Steel and Fiberglass Entry Door Catalog, provided with the Office Action dated 10/1/21).
Regarding claims 7-9, as described in the rejection above, Allen, as modified by Kenkel, discloses all of the structural elements of the claimed invention. If it were to be held that Allen, as modified by Kenkel, does not inherently disclose the required structure to be used as an outwardly opening exterior entry door, or that the term “entry door” carries structural requirements not met by Allen, as modified by Kenkel, Masonite nonetheless discloses an outwardly opening exterior entry door (page 1 lists the title of the catalog as “entry doors” and the entirety of the NPL document is directed to different styles of exterior entry doors as shown in the images throughout the catalog; the image on page 79, copied below, further discloses installation in an outwardly opening configuration) having an insert (page 74 discloses “Venting Inserts” that are usable in the entry doors).

    PNG
    media_image3.png
    933
    684
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert assembly of Allen, as modified by Kenkel, on an outwardly opening exterior entry door, as taught by Masonite, in order to provide the rapidly deployable window and screen insert on a primary door, which would allow for easy switching between ventilating and insulating or weather protecting configurations. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution (replacing the insert of Masonite with the insert taught by Allen/Kenkel) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive.
Applicant is invited to contact the examiner to discuss the necessary corrections to the drawings.
Applicant’s acknowledgement of the rejections under 35 U.S.C. 112(b) is noted. The arguments make it clear that only one entry door, insert, and insert opening, etc. is required in the claims, but appropriate corrections in the claims are still required, as set forth above.
Applicant’s arguments with respect to the implied or inherent structure of the term “entry door” have been fully considered but are not found persuasive. The term “entry door” does not explicitly or inherently require that the door have any structure that a door called a “storm door” cannot also include. Applicant’s argument sets forth that simply calling the door of the prior art a “storm door” means that it cannot be considered an “entry door”, but does not clearly set forth the distinguishing structure of an entry door versus that of a storm door, or identify a structural deficiency or shortcoming in a prior art storm door that renders it incapable of being used as an entry door. Applicant points to the declaration filed 4/3/20 as support for the distinction between storm doors and entry doors, but the declarations in the affidavit were found to be insufficient to overcome the rejections at the time of filing, and also failed to set forth clear structural requirements for a door to be considered an entry door.
Applicant has not sufficiently set forth the structural requirements of the claim term “entry door” that define inherent or implied limitations beyond the plain meaning of the term. There is no special definition for an “entry door” that requires features or elements that are not disclosed by Allen. The term is therefore treated as a functional limitation (MPEP 2173.05(g)). There is no clear cut indication of the scope of the term “entry door” beyond the plain meaning, and Applicant has not established well-defined boundaries for the term. The term “entry door” is necessarily treated with a broadest reasonable interpretation in view of the plain meaning of the term (MPEP 2111.01). Since the door of Allen is capable of being installed at an entrance and being used to provide entry to a structure, it meets the requirements of the claim term. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that Allen fails to disclose an entry door, but this argument is not found persuasive. There is no suggestion in Allen that the disclosed door is not capable of being used as the only door at an entrance to the structure, which is considered to be the only requirement of an “entry door”. The identification of the door of Allen as a storm door does not render it incapable of use as an entry door, particularly in view of the door construction that Allen discloses.
Applicant argues that the limitations directed to the weatherproof retention of the glass panels within the insert frame members are not disclosed by Allen, but this argument is also not found persuasive. Allen discloses the use of weather strip material in the inserts to “increase the seal” in the assembly. This constitutes a disclosure of weatherproofing. As noted in Applicant’s argument, “The person of ordinary skill in the art would appreciate that weather stripping such as a wiper or the like could be used to effect such an arrangement” with reference to the limitations directed to weatherproofing. Weather stripping is a well-known component of door construction, and provides the known and admitted benefits of weatherproofing. The claimed invention does not require a specific arrangement of weather stripping or other weatherproofing measures that are not provided in the door of Allen.
Applicant argues that Allen fails to disclose a top door rail that fully engages a top insert frame member. This argument is not found persuasive, as Figure 18b of Allen (copied below) clearly illustrates an engagement between the top rail 720b of the door and the insert frame members. The term “engaged to” as recited in the claims only requires contact or operative connection, both of which are shown in Figure 18b of Allen.

    PNG
    media_image4.png
    773
    409
    media_image4.png
    Greyscale

Applicant argues that Herbst fails to disclose a unitary door, and that the insert of Herbst is not functional in the same manner as that of the claimed invention. This argument is not found persuasive, as Herbst is not relied upon in the above rejection to teach these limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the above rejection, Allen is relied upon for the disclosure of a unitary door (given a broadest reasonable interpretation, as set forth above), as well as for the structure and operation of the insert.
Applicant also argues that the door of Masonite fails to disclose the structure of the insert as claimed. This is also not found persuasive, as it is again noted that Allen is relied upon to disclose the claimed structure of the insert, and Masonite is only relied upon as an additional teaching of a door explicitly called an “entry door” that includes an insert. Applicant’s arguments with respect to the combination of Allen and Kenkel are similarly directed to the references individually, and are therefore not found persuasive. It is further noted that Masonite explicitly discloses “Venting Inserts” on page 74, which is a direct disclosure of a non-static insert, thus rendering the modification obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634